DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This Action is in reply to the amendments filed on 9/30/16.
Claims 1-4 have been cancelled.
Claims 5-18 are pending.
Claims 5-11 have been withdrawn.
Claim 12 is amended.
Claims 13-18 have been previously presented.
Claims 12-18 are currently being examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 12-18, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must 
	Eligibility Step One
	In the instant case, claims 12-18 are directed towards a method (i.e., process). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claim 12 recites a judicial exception illustrated by:
	(a) in a patent file history of the granted patent, of a patent-specific object-oriented system, identify all patent claims that have been allowed during a prosecution history of the granted patent; 
	(b) using the allowed patent claims, construct patent claim charts displaying 
	1) language of allowed claim limitations of the allowed patent claims, and 
	2) any Examiner's claim rejections (based on cited and applied prior art references) the Examiner made and which Applicant(s) overcame by way of argument and/or amendment; 
	(c) analyze statements made by Applicant(s) and the Examiner during the course of the prosecution history of the patent grant; 
	(d) identify any statements made by Applicant(s) and/or Examiner, during the prosecution history, which relate to the subject matter of the allowed claims and corresponding claim limitations; 
	(e) link the identified statements to the allowed claims and corresponding claim limitations; 
	(f) identify claim limitation concepts embraced or embodied within the allowed patent claims; 
	(g) logically organize the claim limitation concepts into claim limitation concept groups; 
	(h) link claim limitation concepts to statements made during the prosecution history; 
	(i) use the claim limitation concepts and/or claim limitation concept groups to set up prior art reference analysis data schemas, for generating and displaying prior art reference analysis during prior art reference analysis; 3Attorney Docket No.: 01051.0003.CON 
	(j) use the prior art reference analysis to analyze the prior art references cited and applied by the Examiner during the prosecution history; and 
	(k) use the results of the prior art reference analysis to generate and display patent claim prosecution history charts, the patent claim prosecution history charts associating prior art reference analysis to claim limitation concepts and/or claim limitation groups.  
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	As such, the Examiner notes the abstract idea illustrated above comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The abstract idea illustrated above is similar to commercial or legal interactions in that the limitations comprise functions associated with the legal process of analyzing patent claims and issuing patents. The Examiner notes this view is supported by the instant specification, which acknowledges, in discussing the “Field of the Invention,” and “Brief Description of the State of Knowledge in the Art,” that the disclosed invention relates to the art of patent analysis and data processing in accordance with the multifaceted constraints of intellectual property analysis and litigation (0006), that the process of granting a patent is a legal process comprising patent examiners at the USPTO determining the scope of the invention, determining the scope of the claims, identifying allowable claims, evaluating the claims against citer prior art, and that the files associated with a US Patent Grant comprise the patent prosecution history or file wrapper for the Patent (See instant specification at 0007-0014; and see, generally 0015-0032), intrinsic evidence to construe patent claims comprises the specification, other claims, prosecution history/File Wrapper, cited prior art, foreign/related patents/applications, and the preamble (0027, Fig. 3A), that the patent file history information comprises cited references and changes in claim language during prosecution (0029), and that various charting tools have been developed for charting patent claims during patent examination to aid in evaluating prior art (0031). 
	Additionally, the abstract idea illustrated above is similar to managing personal behavior or relationships or interactions between people (in the context of social activities and following rules or instructions) in that they are directed to transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., identifying allowed patent claims, constructing patent claim charts, analyzing statements made during patent prosecution, identifying statements which relate to subject matter associated with the claims, linking the identified statements to the claims, identifying claim concepts, organizing claim concepts into concept groups, linking concepts to statements, setting up prior art reference analysis data schemas, analyzing the prior art references cited, and generating patent claim prosecution history charts based on the analysis). As noted above, the specification acknowledges that the patent analysis and data processing associated with the process of granting a patent is a legal 
	The sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings (See MPEP 2106.04).
	Therefore, the claims are directed to an abstract idea comprising certain methods of organizing human activity.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a  Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above i.e., identifying allowed patent claims, constructing patent claim charts, analyzing statements made during patent prosecution, identifying statements which relate to subject matter associated with the claims, linking the identified statements to the claims, identifying claim concepts, organizing claim concepts into concept groups, linking concepts to statements, setting up prior art reference analysis data schemas, analyzing the prior art references cited, and generating patent claim prosecution history charts based on the analysis). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, The judicial exception is not integrated into a practical application because the claims recite additional elements of a database of a patent-specific object-oriented system and GUIS (graphical user interfaces) in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states the present invention is a network-based computer-implemented method which may be practiced by a trained human user using a CSCML editor program running on any client or server computer system (0111) using Web-based client machines (e.g. workstations, desktops, laptops, mobile computers, tablet computers, smart-phones, etc.) (0335), with a generic reference to memory of a computer system having a graphical display and data input device and a programmed processor executing a program that performs operations and GUIs (0043, 0055, 0111, 1281, 1742-1743; see also 0167, 0331-0335, 0485, 1277-1285, 1658). 
This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to perform mental processes and manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually 
	As discussed above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	As such, the additional elements do not add anything significant to the abstract idea.
	Claims 13, 14 and 15 merely further embellish the abstract idea as related to transmitting and receiving data. The claims do not add anything in addition to the abstract idea.
Claims 16, 17, and 18 merely further embellish the abstract idea as related to transmitting and receiving data and collecting information, analyzing it, and displaying certain results of the collection and analysis. The claims do not add anything in addition to the abstract idea.
The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As noted above, the Applicant describes in the Specification that a generic computer system using any suitable components and operating system is capable of implementing the claimed abstract idea.  As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
Therefore, claims 12-18 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.pre-AIA  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-18 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Lundberg (US 2011/0153509), hereinafter, “Lundberg ‘509,” in view of, Lundberg (US 2008/0216013), hereinafter. “Lundberg ‘013,” in view of MPEP 903 Classification, Manual of Patent Examining Procedure, www.USPTO.gov via web.archive.org dated 3/2/2013, https://web.archive.org/web/20130302075952/https://www.uspto.gov/web/offices/pac/mpep/s903.html, hereinafter, “MPEP 903.” And further in view of, Lundberg (US 2007/0198578), hereinafter. “Lundberg ‘578.”
The Examiner notes the earlier discussions associated with claim interpretation in the instant office action applies here, as well. Additionally, the discussion of claim 12 applies to subsequent dependent claims, as well.
Lundberg ‘509 — which is directed to a method and system for cross-referencing important IP relationships — discloses:
	Regarding claim 12, 
	A method of analyzing patent claims in a granted patent and generating patent claim prosecution history charts, said method comprising the steps of: 	
NOTE: The portion of the preamble in bold, above, is interpreted as nonfunctional descriptive material and a mere statement of purpose or intended use rather than any distinct definition of any of the claimed invention’s limitations, is not considered a limitation, and is of no significance to claim construction. See MPEP 2111.02 The claimed functions may result in the purpose or intended use of the claimed invention, but a combination of prior art that teaches the claimed functions and claimed limitations does not have to teach the purposes or intended uses cited in the preamble in order to teach the broadest reasonable interpretation of the claims. Nonetheless, the Examiner notes analyzing patent claims and generating patent claim prosecution history charts will be addressed by prior art in addressing subsequent claim limitations.
	
	Lundberg ‘509 discloses:
	(a) in a patent file history of the granted patent, stored in a database of a patent-specific object-oriented system, identify all patent claims that have been allowed during a prosecution history of the granted patent; 
	[data collection and presentation, and more particularly, but not by way of limitation, to a method and apparatus for cross-referencing important intellectual property relationships (0001; see also 0021); claims define the scope of an issued patent, and consequently, the claims also define the scope and breadth of the associated intellectual rights or property. A system and method to concisely catalog and describe pending and issued claims may assist a practitioner when providing advice to a client, drafting well-formed claims, and avoiding unnecessary costs during prosecution (0002); Claim space includes claims as filed, as amended during prosecution, and as allowed and issued. (0024, 0035, Fig. 8; see also 0050-0052, 0067-0075, 0085, 0086)]
	(b) using the allowed patent claims, construct patent claim charts displaying 1) language of allowed claim limitations of the allowed patent claims, and 2) any Examiner's claim rejections (based on cited and applied prior art references) the Examiner made and which Applicant(s) overcame by way of argument and/or amendment; 
	[Prosecution History Space. The prosecution space is defined by the prosecution history. In this context, the prosecution space focuses on the history of filed claims, claim amendments, prior art citation and patent office rejections/objections, and attorney arguments (0035); Rejections are mapped to claims (0036); arguments are mapped to claims and references (0037); information describing patent applications and related information is displayed within one or more screens on a computer display, or navigational links or tabs may be provided so a user can view refined subsets of information (0075, 0086); Figs. 6-8 illustrate displaying initial claim sets, amended claim sets, related claims, amendment status, examiner claim rejections and associated cited references, art cited, rejected claims, reasons for rejections, and applicant’s arguments, and providing links to associated information (0086, Figs. 6-8; see also Fig. 12); using the indexes and mappings enables: finding all other instances of a reference being cited or argued in the same or another case; continuously understanding relationships associated with concepts making up the claims; quickly understanding the scope of claims; quickly finding claims of a particular scope by searching and filtering, cross-referencing claim concepts to the Product Space; finding viewing a summary/compact view of the file history space (0038-0045); tracking prior art cited for each claim in each claim set (0067); an expanded or detailed view may include some or all of the text for a particular field, and claim information may be organized to include an amendment status, an examination status, related art cited, reasons for Examiner’s position, and any arguments by the applicant (0086); the prior art cited for each claim includes the reason the claim was rejected, taken from patent office paperwork (0068-0071)]
	Lundberg ‘509 further describes an example embodiment of a hierarchy used to display client and matter information in the context of nodes (i.e., a matter node, a claims node, a prosecution node, a product space node, a concepts node, a cited references node, a search node, and a reports node), wherein the nodes may be associated with corresponding information tables, nodes may have child nodes and grandchild nodes to allow a user to drill down into further detail, each node may be designed to display information from a particular perspective and further refined views of related information (0076-0078, 0090, Figs. 1-12). While the reports node is not shown, and a claim chart displaying the actual language is not shown, it would be obvious that displaying further refined views of related information may comprise displaying actual language associated with claims, rejections, and cited references in order to provide a visual indication of the claims and associated prosecution information.
	While Lundberg ‘509 does not explicitly recite that the constructed patent claims chart displays the actual language and does not provide a drawing comprising the 
	Additionally, Lundberg ‘509 further discloses cataloging and providing intellectual property information to provide relationships using a graphical user interface, wherein the information may include data related to a patent portfolio, such as concepts, products, product spaces, patents, references, and the like. Information may also include prosecution history related to the patents or references. Relationships may include mappings between a claim and a reference, a claim and a concept, or the like (0091, Fig. 13).
	As such, it would be obvious that providing intellectual property information comprising data related to a patent portfolio and relationship mappings would comprise displaying the actual language associated with claims, rejections, and cited references in order to provide a user with a visual illustration of patent information associated relationships.
	(c) analyze statements made by Applicant(s) and the Examiner during the course of the prosecution history of the patent grant; (d) identify any statements made by Applicant(s) and/or Examiner, during the prosecution history, which relate to the subject matter of the allowed claims and corresponding claim limitations; (e) within the database, link the identified statements to the allowed claims and corresponding claim limitations; 
	[tracking prior art cited for each claim in each claim set (0067); for each claim, tracking all arguments made for patentability with respect to the claim and all arguments made for patentability with respect to a particular prior art reference (0072- the reason the claim was rejected, taken from patent office paperwork (0068-0071); an expanded or detailed view may include some or all of the text for a particular field, and claim information may be organized to include an amendment status, an examination status, related art cited, reasons for Examiner’s position, and any arguments by the applicant (0086)]
	(f) identify claim limitation concepts embraced or embodied within the allowed patent claims; (g) logically organize the claim limitation concepts into claim limitation concept groups; 
	[Concept Space. Claims are made up of concepts. There are Common Concepts and Specialization Concepts. A concept ontology is provided, having a hierarchy with nodes. Claims are indexed/mapped using the ontology. Claims as a whole are mapped to at least one (or more) of the narrowest nodes in the ontology that is broader than the breadth of the claim. A Claimed Concept space can be filtered to eliminate patents that are not of a scope of interest (0027-0031, Fig. 4, Fig. 11)]
	(h) link claim limitation concepts to statements made during the prosecution history; 
	[References are mapped to claims (0033); references can also be mapped to the concept space (0034); rejections are mapped to claims (0036); using the indexes and mappings enables: finding all other instances of a reference being cited or argued in the same or another case; continuously understanding relationships associated with concepts making up the claims; quickly understanding the scope of claims; quickly finding claims of a particular scope by searching and filtering, cross-referencing claim concepts to the Product Space; finding references that have been cited against concepts; and viewing a summary/compact view of the file history space (0038-0045; see also 0091, Fig. 13)]
	(i) use the claim limitation concepts and/or claim limitation concept groups to set up prior art reference analysis data schemas within the database, for generating and displaying prior art reference analysis GUIs during prior art reference analysis; 3Attorney Docket No.: 01051.0003.CON(j) use the prior art reference analysis GUIs to analyze the prior art references cited and applied by the Examiner during the prosecution history; and (k) use the results of the prior art reference analysis to generate and display patent claim prosecution history charts, the patent claim prosecution history charts associating prior art reference analysis to claim limitation concepts and/or claim limitation groups.  
	[using the indexes and mappings enables: finding all other instances of a reference being cited or argued in the same or another case; continuously understanding relationships associated with concepts making up the claims; quickly understanding the scope of claims; quickly finding claims of a particular scope by searching and filtering, cross-referencing claim concepts to the Product Space; finding references that have been cited against concepts; and viewing a summary/compact view of the file history space (0038-0045); cataloging and providing intellectual property information to provide relationships using a graphical user interface, wherein the information may include data related to a patent portfolio, such as concepts, products, product spaces, patents, references, and the like. Information may also include prosecution history related to the patents or references. Relationships may include mappings between a claim and a reference, a claim and a concept, or the like (0091, Fig. 13)]
	While the Examiner asserts Lundberg ‘509 teaches the broadest reasonable interpretation of the limitations, in order to expedite compact prosecution, the Examiner introduces Lundberg ‘013 to more specifically address the limitations, particularly with respect to the constructed claim charts displaying the actual language associated with claims and claim rejections.
	Lundberg ‘013 — which is directed to a method and system for tracking patents and related documents — discloses (note the portion in italics is what is particularly being addressed):
	(b) using the allowed patent claims, construct patent claim charts displaying 1) language of allowed claim limitations of the allowed patent claims, and 2) any Examiner's claim rejections (based on cited and applied prior art references) the Examiner made and which Applicant(s) overcame by way of argument and/or amendment;
	[methods and systems to track patents and related documents (0001, 0009); one or more graphical user interface screens are provided to present different views of claims, patent documents, and other PTO correspondence…software and hardware combine to form a ClaimTracker system, wherein such a system is capable of tracking claims, patent-related documents, reference documents, and the like in a comprehensive graphical user interface (0010, Fig. 1, Fig. 42, Fig. 43); FIGS. 4-43 are graphical illustrations of screenshots of a claim tracking tool according to various embodiments (0017); a claim tracking tool interface may display include a claim chart sub-view to display information about patent prosecution information, including various versions of claim text with various PTO comments and Attorney comments made on each claim, all references cited in favor or against chosen matter in various office actions and filings, the evolution of claim status, the evolution of claim language, and patent prosecution history for each claim (0017-0038; see also Figs. 12, 13, 23 illustrating the display of claim language and rejections made citing prior art references)]	
	Additionally, Lundberg ‘013 further discloses:
	(c) analyze statements made by Applicant(s) and the Examiner during the course of the prosecution history of the patent grant; (d) identify any statements made by Applicant(s) and/or Examiner, during the prosecution history, which relate to the subject matter of the allowed claims and corresponding claim limitations; (e) within the database, link the identified statements to the allowed claims and corresponding claim limitations;
	[Some systems exist which allow viewing of the prosecution history of issued patents and pending applications. Some systems allow a user to view communications between an inventor or agent of the inventor and a patent office. Tracking of a patent application through the prosecution process may be useful for portfolio management purposes, for efficient prosecution purposes or other purposes (0004); viewing prosecution history for claims (0033-0035, claim 5)]
	(e) within the database, link the identified statements to the allowed claims and corresponding claim limitations; (f) identify claim limitation concepts embraced or embodied within the allowed patent claims; (g) logically organize the claim limitation concepts into claim limitation concept groups; (h) link claim limitation concepts to statements made during the prosecution history;
matter groups view may include one or more matters to be viewed in the matter view (0017); Matter Groups--Allows logical grouping of matters (0021, 0022); A Matter: list View--Allows user to enter search for a specific matter (0017); viewing claim prosecution history for a Matter or Matter Group, including the evolution of claim language for a claim, rejections, cited prior art, examiner and attorney comments made on each claim, remarks against or in favor of claims (0017-0038)]
	(i) [...] set up prior art reference analysis data schemas within the database, for generating and displaying prior art reference analysis GUIs during prior art reference analysis; 3Attorney Docket No.: 01051.0003.CON(j) use the prior art reference analysis GUIs to analyze the prior art references cited and applied by the Examiner during the prosecution history; and (k) use the results of the prior art reference analysis to generate and display patent claim prosecution history charts, the patent claim prosecution history charts associating prior art reference analysis to claim limitation concepts and/or claim limitation groups.  
	[a ClaimTracker system, wherein such a system is capable of tracking claims, patent-related documents, reference documents, and the like in a comprehensive graphical user interface (0010); a reference display module (0015, Fig. 3); interface 304 may be used to record communications related to patent applications. These communications may include application filings, office actions, responses, amendments, and other documents exchanged with the PTO during the prosecution of a patent application. Some of the communications may include references which may be considered prior art references… The references may be recorded along with their association to the communication from which they originated. The reference module 306 may record the references and the appropriate associations. In some cases, the references will relate to one or more claims in a particular patent application. In those cases, the references will be associated with those claims by the reference module 306 (0016; see also 0017, 0028-0029, 0036)]
	Lundberg ‘509 teaches method and system for cross-referencing important IP relationships. Lundberg ‘013 teaches method and system for tracking patents and related documents.	As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the primary reference, Lundberg ‘509, and the claimed subject matter is that the primary reference does not explicitly recite that the constructed claim charts display the actual language associated with claims and claim rejections. The secondary reference, Lundberg ‘013, teaches that displaying information associated with patents and patent-related documents may comprise displaying the claim language and rejections made citing prior art references. Since each individual element and its function is taught, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is the combination of displaying the claim language and rejections made citing prior art references, as taught by Lundberg ‘013, with the method and system for cross-referencing important IP relationships, as Lundberg ‘059. Thus, the combination of prior art elements by known techniques yielding predictable results renders the claim obvious.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of: tracking claims, patent-related documents, reference documents, and the like in a comprehensive graphical user interface; a claim chart view displaying information about patent prosecution information, including various versions of claim text, Examiner rejections, PTO comments, and Attorney comments made on each claim (as taught by Lundberg ‘013) and the system for cross-referencing important IP relationships (as taught by Lundberg ‘509) in order to form a ClaimTracker system, wherein such a system is capable of tracking claims, patent-related documents, reference documents, and the like in a comprehensive graphical user interface (Lundberg ‘013 0010).
	While the Examiner asserts combination of Lundberg ‘509 and Lundberg ‘013 teaches the broadest reasonable interpretation of the claim limitations, in order to expedite compact prosecution, the Examiner introduces MPEP 903 to more explicitly address the limitations, particularly with respect to identifying claim concepts, logically organizing the claim concepts into concept groups, and using the claim concepts to set up prior art reference analysis schemas.
	MPEP 903 — which is directed to establishing and maintaining a classification system used in patent prosecution — discloses:
	(f) identify claim limitation concepts embraced or embodied within the allowed patent claims; (g) logically organize the claim limitation concepts into claim limitation concept groups; (h) link claim limitation concepts to statements made during the use the claim limitation concepts and/or claim limitation concept groups to set up prior art reference analysis data schemas within the database, for generating and displaying prior art reference analysis GUIs during prior art reference analysis; 3Attorney Docket No.: 01051.0003.CON(j) use the prior art reference analysis GUIs to analyze the prior art references cited and applied by the Examiner during the prosecution history; and (k) use the results of the prior art reference analysis to generate and display patent claim prosecution history charts, the patent claim prosecution history charts associating prior art reference analysis to claim limitation concepts and/or claim limitation groups.  
	[statutory authority for establishing and maintaining a classification system is given in 35 USC 8 Classification of patents. MPEP 903.01; classes and subclasses…subclass definitions are established and definitions of all revised classes and subclasses are included in the classification orders (MPEP 903.02(a)); In using any classification system, it is necessary to analyze the organization of the class or classes to be included in the search. The initial analysis should determine which one or ones of the several types of subject matter (manufacture, art, apparatus, or stock material) are contained in the class being considered. Further, relative to each type of subject matter, it is necessary to consider each of the various combinations and subcombinations set out below (MPEP 903.02(b)); Establishing Subclasses and Cross-reference Art Collections (MPEP 903.02(c)); patent applications may comprise a primary classification and any number of secondary classifications (equivalent to a cross-reference). The primary classification is based on the main inventive concept using the claims as a guide. A secondary concept is based on other inventive concepts or valuable disclosure (MPEP Classifying and Cross-referencing at Allowance - allowed claims should be reviewed in order to determine the subject matter covered thereby. It is the disclosed subject matter covered by the allowed claims that determines the original and any mandatory cross-reference classification of U.S. patents. The procedure for determining the classification of an issuing application is as follows: every claim, whether independent or dependent, must be considered separately for classification. A separate mandatory classification is required for each claim which is classifiable in a different class or subclass. The examiner must complete the IFW issue classification form to indicate the class and subclass in which the patent should be classified as an original and also the classifications in which it should appear as a cross-reference. Any time that a patent is being issued in or cross-referenced to a subclass containing alpha subclasses, the alpha designation for the proper alpha subclass must be included. (MPEP 903.07); The claims and statement of invention are generally taken as they read; however, claims must be read in light of the disclosure (claimed disclosure). Within a class, looking down from the top of the schedule, the OR subclass is chosen from among the classifications of the claimed disclosure according to whichever one is the most indented subclass of the first subclass array. The claim is treated in its entirety. (MPEP 903.08); The Classification represents the whole body of knowledge which may be regarded as proper to the field of patents for invention, divided into eight sections. Each section title is followed by a summary of the titles of its main subdivisions. Within sections, informative headings form subsections, which are titles without classification symbols. The class title gives an indication of the content of the class. The subclass title indicates as precisely as possible the content of the subclass. Some subclasses have an index which is merely an informative summary giving a broad survey of the content of the subclass. Each subclass is broken down into subdivisions referred to as “groups,” which are either main groups or subgroups. The main group title defines a field of subject matter considered to be useful in searching for inventions. The subgroup title defines a field of subject matter within the scope of its main group considered to be useful in searching for inventions. (MPEP 903.09); determining the effective scope of a subclass, selecting main groups corresponding to subclasses, selecting subgroups corresponding to subclasses (MPEP 903.09 II)]
	Lundberg ‘509 teaches method and system for cross-referencing important IP relationships. Lundberg ‘013 teaches method and system for tracking patents and related documents.	MPEP 903 teaches establishing and maintaining a classification system used in patent prosecution. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
NOTE: While Applicant Admitted Prior Art is not relied on for the rejections under 35 USC 103, the disclosure of the instant specification as related to the field of invention and the state of knowledge in the art is discussed below to note the acknowledged level of ordinary skill in the art, which supports the motivation and rationale for combining the cited prior art references used in making the rejections under 35 USC 103. 
	The Examiner notes the specification acknowledges that the claimed limitations comprise functions associated with the art of patent analysis and data processing in accordance with the multifaceted constraints of intellectual property analysis and litigation (See instant specification at 0006 Field of Invention), and the specification acknowledges, in the Brief Description of the State of Knowledge in the Art, that the process of obtaining a patent is a well-known legal process (See instant specification at 0007-0014), wherein a patent application claims are intended to provide notice of what a patent covers and describe an invention so that it distinguishes recited subject matter from the prior art references considered during patent claim prosecution (0008), wherein each claim sentence, together with all the limitations in the claim, determines the scope of the invention (0008), wherein the patent claims define the boundaries of patent protection granted to the inventor (0008), wherein the limits of these boundaries are defined linguistically using words and phrases by reciting this language in a set of claims (0008), wherein the issued patent claim is meant to describe the boundaries of an invention (0008), wherein the process comprises examining the patent specification and claims to determine whether or not the invention, as defined in the Claims, is patentable over the considered prior art references made of record during the patent prosecution history (0010), wherein the goal of claim analysis is to identify the boundaries of the protection sought by a Patentee and to understand how the claims relate to and define what a Patentee has indicated is the invention (0011), wherein the process comprises determining the scope of a claim by thoroughly analyzing the language of the claim before determining if the claim complies with each statutory requirement for patentability (0011), wherein claim analysis comprises identifying and evaluating each claim limitation (0011), wherein the process comprises correlating each claim limitation to all portions of the disclosure that describe the claim limitation (0011), wherein the subject matter of a properly construed claim is defined by the language/linguistic terms that limit the scope of subject matter coverage (0012), wherein the subject matter recited in a claim must be examined (0012), wherein every limitation in the claim and the claim as a whole must be considered when evaluating the scope of a claim (0012, 0018), wherein a broadly-crafted claim that includes (embraces) the prior art will be rejected and not allowed (0013), wherein a claim that satisfies the statutory criteria for patentability and all other requirements will be allowed (0013), wherein allowed claims may be considered by parties in determining the scope of patent claims (0016), wherein critical questions relating to the cognitive process of patent claim scope interpretation, or construction must be carried out for patent claims, whether granted, allowed and/or pending (0017), wherein the process comprises making patent scope decisions to determine the scope of allowable claims (0019), wherein decisions regarding what subject matter to allow in patent claims are constrained by a number of legal principles (0019), wherein the process involves determining the scope and content of the prior art and determining the differences between the prior art and the claimed invention (0019), wherein construing the meaning of words in patent claims and the scope of the patent claim is based on foundational principles (0026, Fig. 3B), wherein intrinsic evidence to construe patent claims comprises the specification, other claims, prosecution history/File Wrapper, cited prior art, foreign/related patents/applications, and the preamble (0027, Fig. 3A).
	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of: tracking claims, patent-related documents, reference documents, and the like in a comprehensive graphical user interface; a claim chart view displaying information about patent prosecution information, including various versions of claim text, Examiner rejections, PTO comments, and Attorney comments made on each claim (as taught by Lundberg ‘013) and the features of: establishing and maintaining a classification system used in patent prosecution; classifying claims based on the main inventive concept and any other inventive concepts; reviewing allowed claims to determine the subject matter covered thereby; classifying and cross-referencing allowed claims at allowance - the disclosed subject matter covered by the allowed claims determines the original and any mandatory cross-reference classification of U.S. patents; and determining the effective scope of a subclass, selecting main groups corresponding to subclasses, selecting subgroups corresponding to subclasses (as taught by MPEP 903) with the system for cross-referencing important IP relationships (as taught by Lundberg ‘509) in order to establish subclasses and cross-reference art collections (MPEP 903.02(b)) and identify secondary concepts based on other inventive concepts using the claims as a guide (MPEP903.04).
Lundberg ‘509, Lundberg ‘013, and MPEP 903 teaches the limitations in the context of claim concepts, in general. Regarding the limitations being amended from, “claim concepts,” to, “claim limitation concepts,” the Examiner notes that, “claim concepts,” necessarily comprise, “claim limitation concepts,” in that the concepts related to claim limitations also relate to the claim. Nonetheless, in order to expedite compact prosecution, the Examiner introduces Speier to more specifically address the limitations in the context of claim limitation concepts and claim limitation groups.
	Lundberg ‘578 — which is directed to a system and method for patent mapping — discloses:
	(f) identify claim limitation concepts embraced or embodied within the allowed patent claims; (g) logically organize the claim limitation concepts into claim limitation concept groups; (h) link claim limitation concepts to statements made during the prosecution history; (i) use the claim limitation concepts and/or claim limitation concept groups to set up prior art reference analysis data schemas within the database, for generating and displaying prior art reference analysis GUIs during prior art reference analysis; 3Attorney Docket No.: 01051.0003.CON (j) use the prior art reference analysis GUIs to analyze the prior art references cited and applied by the Examiner during the prosecution history; and (k) use the results of the prior art reference analysis to generate and display patent claim prosecution history charts, the patent claim prosecution history charts associating prior art reference analysis to claim limitation concepts and/or claim limitation groups.  
	[the mapping includes assigning a reusable concept to a patent claim as a whole, termed the "claim concept," the claim concept being broad enough to concepts may be mapped to claim elements or limitations. These concepts are termed "limitation concepts," and, in essence, define limits on the scope of the claim concept(s) assigned to a claim as a whole (0024); Further, claim concepts, or limitation concepts, may be arranged or structured in a hierarchical fashion, with multiple levels. (0025); after the claim is mapped to one or more claim concepts, the limiting elements are mapped... Limitations of interest may be highlighted, or otherwise selected or annotated. The highlighted limitations are then mapped, or associated, with one or more reusable limitation concepts kept in a concept catalog or index or other data structure. The catalog may also contain reusable claim concepts. If the catalog does not contain a suitable limitation concept to map to, a new limitation concept is added to the catalog "on the fly" or at a later time. Periodically the catalog is reviewed and similar claim or limitation concepts are merged together when possible to limit the size of the concept catalog. In some embodiments, a patent claim with one or two particularly narrow limitations may only require mapping of the one or two limitations to corresponding limitation concepts, in order to capture the most salient information concerning the claim's scope. (0026); Associating a limitation concept to a portion or element of the patent claim 306 includes assigning the limitation concept to a portion of the claim such as a single limitation, a phrase, an element, an individual word within the claim, or a paraphrasing of the scope of one or more these portions (0047)]
	Lundberg ‘509 teaches method and system for cross-referencing important IP relationships. Lundberg ‘013 teaches method and system for tracking patents and related documents.	MPEP 903 teaches establishing and maintaining a classification Lundberg ‘578 teaches a system and method for patent mapping.  As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Lundberg ‘578 and the combination of Lundberg ‘509, Lundberg ‘013, and MPEP 903 is that Lundberg ‘578 teaches the aspect of claim limitation concepts.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate features of patent mapping (as taught by Lundberg ‘578) and the features of: tracking claims, patent-related documents, reference documents, and the like in a comprehensive graphical user interface; a claim chart view displaying information about patent prosecution information, including various versions of claim text, Examiner rejections, PTO comments, and Attorney comments made on each claim (as taught by Lundberg ‘013) and the features of: establishing and maintaining a classification system used in patent prosecution; classifying claims based on the main inventive concept and any other inventive concepts; reviewing allowed claims to determine the subject matter covered thereby; classifying and cross-referencing allowed claims at allowance - the disclosed subject matter covered by the allowed claims determines the original and any mandatory cross-reference classification of U.S. patents; and determining the effective scope of a subclass, selecting main groups corresponding to subclasses, selecting subgroups corresponding to subclasses (as taught by MPEP 903) with the system for cross-referencing important IP relationships (as taught by Lundberg ‘509) in order to provide systems, software, Lundberg ‘578 0017), assist in analyzing patent documents by identifying similarities and differences between one or more patent documents or portions thereof (Lundberg ‘578 0017), and produce higher quality work product by reducing irrelevant search results (Lundberg ‘578 0017).
	Regarding claim 13, The method of claim 12, 
	The combination of Lundberg ‘509, Lundberg ‘013, MPEP 903, and Lundberg ‘578 teaches the limitations of claim 12.
	Lundberg ‘509 further discloses:	
	wherein a client comprises the GUI, the client coupled via the internet with the database.  
	[In an embodiment, the relationships are provided using a graphical user interface, such as a web browser (0091, Fig. 14, Fig. 15; see also 0097, 0098); In addition, a database 1408 is communicatively coupled to the network 1404 (0093)]
	The motivation and rationale discussed in addressing claim 12 applies here, as well.

	Regarding claim 14, The system of claim 13, 
	The combination of Lundberg ‘509, Lundberg ‘013, MPEP 903, and Lundberg ‘578 teaches the limitations of claim 13.
	Lundberg ‘509 further discloses:
	receiving a search request associated with the granted patent from the client.  
	[Using the above indexes and mappings, attorneys will be able to: find all other instances of a reference being cited or argued in the same or another case; continuously understand relationships associated with concepts making up the claims; quickly understand the scope of claims; quickly finding claims of a particular scope by searching and filtering, cross-referencing claim concepts to the Product Space; find references that have been cited against concepts; and view a summary/compact view of the file history space (0038-0045); a search node to display client and matter information (0076, Fig. 1); input search criteria or navigate the browser display (0080)]
	
	Regarding claim 15, The system of claim 12, 
	The combination of Lundberg ‘509, Lundberg ‘013, MPEP 903, and Lundberg ‘578 teaches the limitations of claim 12.
	Lundberg ‘509 further discloses:
	wherein the GUI allows a user formulate the claim concepts.  
	[input search criteria or navigate the browser display (0080); A Claimed Concept space can be filtered to eliminate patents that are not of a scope of interest (0031); Quickly find claims of a particular scope by searching and filtering in the Claimed Concept space (0042)]
	
	Regarding claim 16, The method of claim 12, 
	The combination of Lundberg ‘509, Lundberg ‘013, MPEP 903, and Lundberg ‘578 teaches the limitations of claim 12.
	Lundberg ‘509 further discloses:
	retrieving the patent file history from a patent database coupled with the database via the internet that stores a plurality of file histories, and 
	[Prosecution History Space. The prosecution space is defined by the prosecution history. In this context, the prosecution space focuses on the history of filed claims, claim amendments, prior art citation and patent office rejections/objections, and attorney arguments (0035); View a summary/compact view of the file history space (0045); FIG. 13 is a flowchart illustrating a method 1300 of cataloging and providing intellectual property information, in accordance with an example embodiment. At 1302, information is collected and stored. Information may include data related to a patent portfolio, such as concepts, products, product spaces, patents, references, and the like. Information may also include prosecution history related to the patents or references (0091); a client-server networked environment (0092, Fig. 14); a database 1408 is communicatively coupled to the network 1404 (0093) 
	converting at least a portion of the retrieved file histories into a text searchable document.  
	[A system and method to concisely catalog and describe pending and issued claims may assist a practitioner when providing advice to a client, drafting well-formed claims, and avoiding unnecessary costs during prosecution (0002); data collection and presentation, and more particularly, but not by way of limitation, to a method and apparatus for cross-referencing important intellectual property relationships (0001; see also 0021); the prior art cited for each claim includes the reason the claim was rejected, taken from patent office paperwork (0068-0071); text input controls to input search criteria (0080)]
Lundberg ‘013 further discloses:
	[a claim tracking tool interface which may be used to follow and record patent application through prosecution (0017, Fig. 42, Fig. 43); Claims--Various versions of all the claims in matter can be seen from here. It offers different views like--Red line text view, Claim History view. Claim text is formatted in a format preferred by attorneys (0042); claims: history--All history view, an expanded version of recent history view. It shows claim text with various PTO comments and Attorney comments made on each claim (0025); prosecution--Recent history view. It shows claim text with only latest PTO comment and Attorney comment made on each claim (0026); Allows user to enter search for a specific matter (0018); A search that allows wild card searches (0019); 
	The motivation and rationale discussed in addressing claim 12 applies here, as well.

	Regarding claim 17, The method of claim 12, comprising: 
	The combination of Lundberg ‘509, Lundberg ‘013, MPEP 903, and Lundberg ‘578 teaches the limitations of claim 12.
	searching a patent database comprising a plurality of patents based on the claim scope concept, retrieving a found prior art patent based on the search, displaying a chart comprising one or more of the claim limitations and a passage from the found prior art patent.  
	The Examiner notes the limitations above are substantially similar to the limitations of claims 12 and 14-16, wherein claims 14-16 comprise receiving a search request associated with claim concepts and retrieving the patent file history, and 
	Regarding, “displaying a chart comprising one or more of the claim limitations and a passage from the found prior art patent,” the limitation of displaying a chart comprising one or more of the claim limitations is taught in addressing claim 1. While the combination of Lundberg ‘509, Lundberg ‘013, and MPEP 903 does not appear to explicitly recite displaying a chart comprising a passage from the found prior art, the Examiner notes displaying a passage from the found prior art may comprise displaying a claim from the prior art, which has been shown to be taught by the combination of Lundberg ‘509, Lundberg ‘013, and MPEP 903, as discussed above. Displaying a passage of prior art may comprise displaying a claim of prior art.
	Additionally, regarding displaying a chart comprising one or more of the claim limitations and a passage from the found prior art patent, in addition to the discussion of prior art in addressing the previous claims, the Examiner notes Lundberg ‘509 particularly discloses: [an expanded or detailed view may include some or all of the text for a particular field, and claim information may be organized to include an amendment status, an examination status, related art cited, reasons for Examiner’s position, and any arguments by the applicant (0086); the prior art cited for each claim includes the reason the claim was rejected, taken from patent office paperwork (0068-0071)] The Examiner notes that a rejection citing prior art may comprise a passage from the prior art as a reason for Examiner’s position. As such, it would be obvious that an expanded or detailed view may include the claim language, a 
	Additionally, Lundberg ‘013 particularly discloses:
	[a claim tracking tool interface may display include a claim chart sub-view to display information about patent prosecution information, including various versions of claim text with various PTO comments, rejections, and Attorney comments made on each claim, all references cited in favor or against chosen matter in various office actions and filings, the evolution of claim status, the evolution of claim language, and patent prosecution history for each claim (0017-0038; see also Figs. 12, 13, 23 illustrating the display of claim language and rejections made citing prior art references)]	PTO comments and rejections citing prior art may comprise a passage from the cited prior art to support the rejection. As such, a claim chart sub-view to display information about patent prosecution information may comprise claim language, a rejection, cited prior art, and a passage from the cited prior art. It would be obvious to display any relevant information to illustrate a visual indication of relationships between the claim in the context of prosecution history.
	It would be obvious for examiner rejections citing prior art and reasons for the rejection to comprise a recitation of a passage from cited prior to provide support for the Examiner’s position. As such, it would be obvious that the claim chart view may comprise a passage from prior art in order to provide a visual indication of the claim language, the rejection, the prior art, and the language of the prior art upon which the rejection is based.


	Regarding claim 18, The system of claim 12, 
	The combination of Lundberg ‘509, Lundberg ‘013, MPEP 903, and Lundberg ‘578 teaches the limitations of claim 12.
	Lundberg ‘509 further discloses:
	the data center further comprising generating a claim concept phrase to describe the claim scope concept and 
	[Concept Space. Claims are made up of concepts. There are Common Concepts and Specialization Concepts. A concept ontology is provided, having a hierarchy with nodes. Claims are indexed/mapped using the ontology. Claims as a whole are mapped to at least one (or more) of the narrowest nodes in the ontology that is broader than the breadth of the claim. A Claimed Concept space can be filtered to eliminate patents that are not of a scope of interest (0027-0031, Fig. 4, Fig. 11)]	
	displaying the claim concept phrase via the client application.
	[the concept ontology is represented as a graph, including nodes that represent concepts, and lines or arrows connecting the nodes that represent relationships. In alternative embodiments, the concept ontology is represented in a chart or structured list, where a genus concept is arranged in a position relative to its related species concepts. For example, a concept ontology may be represented as a bulleted list, where each species is listed under its related genus (0077, 0082, Fig. 4, Fig. 5); using the indexes and mappings enables: finding all other instances of a reference continuously understanding relationships associated with concepts making up the claims; quickly understanding the scope of claims; quickly finding claims of a particular scope by searching and filtering, cross-referencing claim concepts to the Product Space; finding references that have been cited against concepts; and viewing a summary/compact view of the file history space (0038-0045); a product space may be described using one or more attributes. one or more claims may be listed as related to a particular product space. Displayed information may include a description, one or more related claims, a product space, a status, and related concepts (0081, 0083)
	The motivation and rationale discussed in addressing claim 12 applies here, as well.
Response to Arguments
Applicant’s arguments on pages 5-16, filed on 6/11/21, have been fully considered but they are not persuasive. Applicant notes, on page 5, that claim 12 has been amended and claims 5-11 have been withdrawn from consideration, leaving claims 12-18 under examination.
	Specifically regarding Applicant’s arguments:	
35 U.S.C. § 112(b) Rejections:
	Applicant notes, on page 4, that claims 12-18 were rejected as being indefinite under 35 U.S.C. 112(b) second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Applicant notes that Applicant has made various amendments to the subject language in accordance with the Examiner's concerns and recommendations, and requests that the 
35 U.S.C. § 101 Rejections:
	Applicant notes, on page 6, that claims 12-18 were rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Applicant argues, on pages 6-14, that the Office Action fails to present a prima facie case that claim 12 is directed to an abstract idea and requests reversal of the rejections under 35 USC 101. The Examiner respectfully disagrees. 
	Applicant argues, on pages 9-11, that the abstract idea identified by the Office Action is not similar to certain methods of organizing human activity. Applicant argues the identified abstract idea is not similar to commercial or legal interactions or managing relationships or interactions between people in that the limitations are directed to a post-grant analysis. The Examiner asserts the illustrated abstract idea is similar to commercial or legal interactions in that the limitations comprise functions associated with the legal process of analyzing patent claims and issuing patents. 
	The Examiner respectfully disagrees. The Examiner notes this view is supported by the instant specification, which acknowledges, in discussing the “Field of the Invention,” and “Brief Description of the State of Knowledge in the Art,” that the disclosed invention relates to the art of patent analysis and data processing in accordance with the multifaceted constraints of intellectual property analysis and litigation (0006), that the process of granting a patent is a legal process comprising patent examiners at the USPTO determining the scope of the invention, determining the scope of the claims, identifying allowable claims, evaluating the claims against citer See instant specification at 0007-0014; and see, generally 0015-0032), intrinsic evidence to construe patent claims comprises the specification, other claims, prosecution history/File Wrapper, cited prior art, foreign/related patents/applications, and the preamble (0027, Fig. 3A), that the patent file history information comprises cited references and changes in claim language during prosecution (0029), and that various charting tools have been developed for charting patent claims during patent examination to aid in evaluating prior art (0031). 
	Additionally, the abstract idea illustrated above is similar to managing personal behavior or relationships or interactions between people (in the context of social activities and following rules or instructions) in that they are directed to transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., identifying allowed patent claims, constructing patent claim charts, analyzing statements made during patent prosecution, identifying statements which relate to subject matter associated with the claims, linking the identified statements to the claims, identifying claim concepts, organizing claim concepts into concept groups, linking concepts to statements, setting up prior art reference analysis data schemas, analyzing the prior art references cited, and generating patent claim prosecution history charts based on the analysis). As noted above, the specification acknowledges that the patent analysis and data processing associated with the process of granting a patent is a legal 
	The sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings (See MPEP 2106.04).
	Therefore, the claims are directed to an abstract idea comprising certain methods of organizing human activity.
	Applicant argues, on pages 11-14, that the steps identified by the Examiner require extensive data storage, processing and analysis that cannot be practically performed in the human mind and must be performed by a computer, distinct from nominally reciting a generic computer, the illustrated abstract idea are similar to Example 1 from the 2014 Interim Guidance on Subject Matter Eligibility (2014 IEG), and represent a technical advancement and are as well incorporated into a practical application.
	The Examiner respectfully disagrees. As noted by the 2014 IEG, and associated examples, the examples are intended to be illustrative only, and other fact patterns may have different eligibility outcomes. In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., identifying allowed patent claims, constructing patent claim charts, analyzing statements made during patent prosecution, identifying statements which relate to subject matter associated with the claims, linking the identified statements to the claims, identifying claim concepts, organizing claim concepts into concept groups, linking concepts to statements, setting up prior art reference analysis data schemas, analyzing the prior art references cited, and generating patent claim prosecution history charts based on the analysis). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity, and mental processes. The Examiner notes that RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).
	The judicial exception is not integrated into a practical application because the claims recite additional elements of a database of a patent-specific object-oriented system and GUIS (graphical user interfaces) in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states the present invention is a network-based computer-implemented method which may be practiced by a trained human user using a CSCML editor program running on any client or server computer system (0111) using Web-based client machines (e.g. workstations, desktops, laptops, mobile computers, tablet computers, smart-phones, etc.) (0335), with a generic reference to memory of a computer system having a graphical display and data input device and a programmed processor executing a program that performs operations and GUIs (0043, 0055, 0111, 1281, 1742-1743; see also 0167, 0331-0335, 0485, 1277-1285, 1658). 
This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
Nothing in the claims, understood in light of the specification, requires anything other than an off-the-shelf, conventional computer used for collecting and processing various data. As a result, no element or combination of elements recited contains any “inventive concept” or adds anything “significantly more” to transform the abstract concept into a patent-eligible application. Applicant has not adequately explained how the abstract idea is performed such that it is not a routine and conventional function of a generic computer. The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to perform mental processes and manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as 
35 U.S.C. § 103 Rejections:
	Applicant notes, on page 5, that claims 12-18 were rejected as being unpatentable over U.S. Published Application 2011/0153509 (Lundberg '509) in view of U.S. Published Application 2008/0216013 (Lundberg '013). Applicant argues, on pages 14-15, that the cited prior art does not tech or render obvious all features found in amended claim 12. The Examiner notes Applicant’s arguments are directed to amended claim limitations, and, as such, are moot. Applicant is referred to the rejections under 35 USC 103 above for a complete discussion of the amended claims.
	Applicant’s arguments are fully considered, but are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        

/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689